Citation Nr: 1043134	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to an initial disability rating in excess of 10 
percent for osteochondritis dessicans, right ankle.

3.  Entitlement to an initial disability rating in excess of 20 
percent for a seizure disorder.

4.  Entitlement to an initial disability rating in excess of 10 
percent for a headache disability.

5.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of shrapnel injury to muscle group XIX.

6.  Entitlement to an initial disability rating in excess of 10 
percent for abdominal scars, residuals of shrapnel wound and 
surgical repair.

7.  Entitlement to an initial compensable disability rating for 
patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to August 
2005, with service that included combat in Operation Iraqi 
Freedom.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision in January 2006 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In that rating decision, in pertinent part, the RO denied service 
connection for left ear hearing loss; and granted service 
connection for the following disabilities (with respective 
initially assigned disability ratings shown in parentheses): (1) 
osteochondritis dessicans, right ankle (10 percent); (2) seizure 
disorder (20 percent); (3) headaches (10 percent);  (4) residuals 
of shrapnel injury to muscle group XIX (10 percent); (5) 
abdominal scars, residuals of shrapnel wound and surgical repair 
(10 percent); and (6) patellar tendonitis of the left knee (zero 
percent).

In an October 2009 decision, the Board remanded the case to the 
RO for further development with respect to the issues on appeal 
here.  In that decision, the Board also granted service 
connection for two claimed disabilities on appeal at that time, 
loss of taste and loss of smell; and granted a claim for an 
initial disability rating in excess of 10 percent, granting 50 
percent, for posttraumatic stress disorder.  These three claims 
therefore are no longer before the Board on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand of this case is necessary for the following reasons.  In 
the Veteran's representative's informal hearing presentation 
dated in October 2010, the representative indicated that the VA 
Appeals Management Center (AMC), in Washington, DC, had attempted 
multiple times to send the Veteran a VCAA (Veterans Claims 
Assistance Act of 2000) notice letter, which was repeatedly 
returned (as undeliverable) by the U.S. Postal Service.  

The representative also noted that the Veteran had missed his 
scheduled VA examination appointments, and that a January 2010 
document on file listed 13 possible different addresses for the 
Veteran.  The representative opined that the Veteran did not 
report for his VA examinations because the Veteran was not aware 
that they had been scheduled, implying the Veteran did not 
receive notice, given the apparent confusion over the correct 
address to which to send notice.

The representative requested that VA verify the Veteran's correct 
address, and then reschedule his examination appointments, 
providing appropriate notice so he would be able to attend.

As noted above, in October 2009 the Board remanded the case to 
the RO for further development.  The ordered development included 
for the agency of original jurisdiction (AOJ) to arrange for 
pertinent VA examinations with respect to the claimed left ear 
hearing loss; and the following disabilities: (1) osteochondritis 
dessicans, right ankle; (2) seizure disorder; (3) headaches; (4) 
residuals of shrapnel injury to muscle group XIX; (5) abdominal 
scars, residuals of shrapnel wound and surgical repair; and (6) 
patellar tendonitis of the left knee.

Review of the claims file records dated after the October 2009 
Board remand shows that a number of notice letters for different 
purposes were sent to the Veteran at different addresses.  Many 
of these letters were returned by the U.S. Postal Service as 
"Return to Sender...Moved Left No Address... Unable to Forward".

In early June 2010, a VA medical center sent a letter to the 
Veteran, at an address on [redacted], [redacted] Tennessee, 
notifying the Veteran to report for several pertinent VA 
Compensation and Pension examinations at the Mountain Home VA 
Medical Center scheduled for later that month and in July 2010.  

In a June 22, 2010 letter mailed to the Veteran at the [redacted] 
[redacted], [redacted] Tennessee address, the AMC noted that the 
Veteran failed to report for his previously scheduled examination 
that would have been in June 2010.  Associated VA documents 
(computer screenshots) on file show that the Veteran failed to 
report for examinations (audiology, joints, muscles, and scars) 
scheduled for June 16, 2010.

Another set of VA computer screenshots on file indicate that the 
Veteran failed to report for rescheduled examinations scheduled 
to be conducted on July 12, 2010.  The claims file does not show 
that the Veteran was sent a letter notifying him of the scheduled 
examinations, but presumably a VA medical center sent a notice 
letter to the Veteran at the same address, on [redacted], 
[redacted] Tennessee address.  

On current review, the VA data base record system COVERS 
(formally known as Control of Veterans Records System) shows that 
the Veteran's official home address was changed from the address 
on [redacted], [redacted] Tennessee to an address on [redacted]
[redacted], [redacted] Tennessee, effective July 13, 2010-one day after the 
date on which the missed VA examinations had been scheduled.  

The United States Court of Appeals for Veteran's Claims (Court) 
has held that the burden was upon VA to demonstrate that notice 
was sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  However, in dicta, the Court stated that in the 
normal course of events it was the burden of the Veteran to keep 
the VA apprised of his whereabouts, and that if he did not do so 
there was no burden on the VA to turn up heaven and earth to find 
him before finding abandonment of a previously adjudicated 
benefit.  Id.  The Court has also held that the "duty to assist 
is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

Here, however, given that VA had notice of the Veteran's new 
address on [redacted] at the approximate time as the 
scheduled VA examinations in July 2010, the case should be 
remanded in order to reschedule those examinations as originally 
ordered in the Board's October 2009 Remand; and to provide the 
Veteran notice of the prospective examinations at his latest 
official address, presumably the address on [redacted], 
[redacted] Tennessee.  

The previously scheduled examinations should be rescheduled and 
notice should be sent to the Veteran at the correct address of 
record.  In this regard, the RO should confirm that the Veteran's 
current address is valid and has not changed since July 13, 2010.  
Prior to the ordered examinations, the RO should take appropriate 
actions to obtain any pertinent medical records not on file.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means confirm the 
Veteran's current official mailing address, 
which as of the date of this Remand is listed 
in COVERS (Control of Veterans Records 
System), as an address on [redacted], 
[redacted], Tennessee, [redacted], effective July 13, 
2010.  

2.  Contact the Veteran at his latest 
official mailing address, and request that he 
provide information as to the dates of any 
treatment received for any of the conditions 
that are the subject of the claims on appeal: 
(1) left ear hearing loss (2) osteochondritis 
dessicans, right ankle; (3) seizure disorder; 
(4) headaches;  (5) residuals of shrapnel 
injury to muscle group XIX; (6) abdominal 
scars, residuals of shrapnel wound and 
surgical repair; and (7) patellar tendonitis 
of the left knee.

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  

After obtaining necessary authorization, 
attempt to obtain the records of all VA 
and/or private medical treatment for these 
disorders from 2006 to the present.  If the 
above-mentioned records are not available, 
that fact should be entered in the claims 
file.  All records obtained should be added 
to the claims folder.  If requests for any 
private treatment records are not successful, 
inform the Veteran of the nonresponse so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2010).

3.  Following completion of the above, the 
AOJ should schedule the Veteran for an 
audiological examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed left ear 
hearing loss disorder.  The AOJ should notify 
the Veteran of the scheduled examination at 
the Veteran's latest official mailing 
address.

The claims folder, to include any additional 
service treatment records obtained, must be 
made available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed, 
including speech recognition scores using the 
Maryland CNC Test, should be reported and all 
manifestations of current disability should 
be described in detail.  The examiner should 
address the following:

Does the Veteran have any current, chronic 
left ear hearing loss?  If so, is it at least 
as likely as not that any such disorder began 
in service?  The findings in the service 
treatment records, including those showing 
inconsistent audiological readings for the 
left ear should be addressed in answering 
this question.  If any left ear hearing loss 
disorder did not begin in service, is it at 
least as likely as not that any such disorder 
or disorders was manifested to a compensable 
degree with one year of his discharge?

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.

4.  Following completion of the above, the 
AOJ should schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
address the severity of the Veteran's 
service-connected residuals of shrapnel 
wounds to the abdomen (muscle group XIX) and 
abdominal scarring.  The AOJ should notify 
the Veteran of the scheduled examination at 
the Veteran's latest official mailing 
address. 

The claims file must be made available to the 
examiner for review of the pertinent evidence 
in conjunction with the examination.  Any 
further indicated special studies should be 
conducted.  In doing so, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in accordance 
with the latest AMIE worksheet for rating 
disorders of the skin, muscle injuries and 
orthopedic disorders affecting the torso 
(including the abdomen and spine).  The 
examiner should be provided with a copy of 
the rating criteria for disorders of the skin 
and muscle injuries of the muscle group XIX 
to assist in preparing a report addressing 
the nature and extent of the Veteran's 
service-connected residuals of shrapnel 
wounds to the abdomen.  The examiner also 
should comment on the functional limitations 
caused by the Veteran's service-connected 
muscle injury to group XIX.  The examiner 
should address the following questions: 
(a) does the service-connected residuals 
of shrapnel wounds to muscle group XIX 
cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy? If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain. 
(b) Do the residuals of shrapnel wounds 
to muscle group XIX more closely 
resemble a mild, moderate, moderately 
severe or severe injury to the 
appropriate muscle group affecting the 
torso and abdomen? 
(c) The examiner should comment on the 
nature and severity of the residual 
abdominal scar as per the AMIE criteria 
for rating scars other than the head, 
face and neck. 

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Following completion of the above 
development, the AOJ should schedule the 
Veteran for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected left knee and right ankle 
disabilities in accordance with the latest 
AMIE worksheet for rating knee and ankle 
disorders.  The AOJ should notify the Veteran 
of the scheduled examination at the Veteran's 
latest official mailing address.

The claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the examination.  
Any further indicated special studies should 
be conducted, to include X-rays.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
and note: 
(1) whether the Veteran does or does not 
have recurrent subluxation or lateral 
instability of the left knee, 
(2) whether arthritis of the left knee 
or right ankle is shown by X-ray and if 
so, the extent of such arthritis, and 
(3) the active and passive range of 
motion of the left knee and right ankle 
in degrees.  The examiner also should 
comment on the functional limitations 
caused by the Veteran's service-
connected left knee and right ankle 
disabilities.  
The examiner should address the following 
questions.  Does the left knee and/or right 
ankle disabilities cause weakened movement, 
excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy?  
If the severity of these manifestations 
cannot be quantified, the examiner should so 
indicate.  Specifically, the examiner must 
address the severity of painful motion from 
intermediate degrees to severe.  The examiner 
must note at what degree in the range of 
motion that pain is elicited as well as the 
severity of such pain.  With respect to 
subjective complaints of pain, the examiner 
should comment on whether the subjective 
complaints are supported by objective 
findings, whether any pain is visibly 
manifested upon palpation and movement of the 
left knee and right ankle, and whether there 
are any other objective manifestations that 
would demonstrate disuse or functional 
impairment of the left knee and/or right 
ankle due to pain attributable to the 
service-connected disabilities.  The examiner 
must provide a comprehensive report including 
complete rationales for all conclusions 
reached.

6.  The AOJ should also schedule the Veteran 
for a VA neurological examination to 
determine the nature and extent of his 
service-connected seizure disorder and 
headaches in accordance with the latest AMIE 
worksheet for rating headache disorders and 
seizure disorders.  The AOJ should notify the 
Veteran of the scheduled examination at the 
Veteran's latest official mailing address.

The claims folder must be made available to 
the examiner in conjunction with the 
evaluation.  Any additional testing deemed 
necessary should be performed.  The examiner 
should obtain from the Veteran his detailed 
clinical history.  All pertinent neurological 
pathology found on examination to be 
associated with the service-connected 
headaches should be noted in the report of 
the evaluation.  In addition, the examiner 
should specifically discuss the frequency and 
severity of the Veteran's headache attacks.  
Further, the examiner should express an 
opinion as to whether the nature and extent 
of the Veteran's headaches alone are 
productive of severe economic inadaptability.

The examiner should also address and comment 
on the severity of the Veteran's seizure 
disorder and discuss the frequency and 
severity of his seizures over the past 12 
months, to include the frequency of any major 
seizures if any, characterized by the 
generalized tonic-clonic convulsion with 
unconsciousness within the past 12 months and 
the frequency of minor seizures, if any, 
characterized by a brief interruption in 
consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or 
sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  If 
seizures occur weekly, the number of seizures 
per week should be estimated, and specified 
whether they are major or minor.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

7.  After the requested examinations have 
been completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

8.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the August 2010 
supplemental statement of the case.  

9.  Readjudicate the claims under review.  If 
any benefit sought is not granted, issue the 
Veteran a supplemental statement of the case.  
Allow an appropriate period of time for the 
Veteran to respond.  Thereafter, return the 
case to the Board for further appellate 
consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by failing to report for an examination without good cause may 
have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2010).  The Veteran is also advised that it is his 
responsibility to keep the VA apprised of his current home 
address. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


